 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Oregon Log Scaling and Grading Bureauand Southern Oregon Chapter,Pacific Log ScalersAssociationWestern States Log Scalers Association and SouthernOregon Chapter,Pacific Log Scalers Association.Cases 36-CA-2683 and 36-CB-666March 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS ANDPENELLOUpon charges and amendments thereto filed bySouthern Oregon Chapter, Pacific Log Scalers Asso-ciation,' the Regional Director for Region 19 of theNational Labor Relations Board, acting on behalf ofthe General Counsel of the Board, issued a consoli-dated complaint on July 1, 1975, alleging,inter alia,that Respondent Southern Oregon Log Scaling andGrading Bureau 2 had violated Section 8(a)(1), (2),(3), and (5) of the National Labor Relations Act, asamended,and that Respondent Western States LogScalers Association 3 had violated Section 8(b)(1)(A)and Section 8(b)(2) of the Act. Respondents filed an-swers to the complaint in which they admitted cer-tain allegations of the complaint and denied others,including all those charging them with the commis-sion of unfair labor practices.On August 25, 1975, the General Counsel, South-ern Oregon Chapter, and Respondents entered into astipulation of facts. The parties agreed that thecharges and amended charges, order consolidatingcases, consolidated complaint, affidavit of service ofthe charges and amended charges, answers of Re-spondents, and the stipulation of facts and exhibitsattached thereto constitute the entire record in thiscase and that no oral testimony is necessary or de-sired by any of the parties. Further, the partieswaived a hearing before an Administrative LawJudge, and the making of findings of fact, conclu-sions of law,recommendations,and the issuance of aDecision by him. They agreed instead to submit thiscase directly to the Board for decision and issuanceof an appropriate Order.On August 29, 1975, the Board approved the afore-mentioned stipulation of facts and ordered that theproceeding be transferred to and continued beforethe Board in Washington, D.C., for the purpose ofmaking findings of fact and conclusions of law, andHerein called Southern Oregon Chapter.2Herein called Bureau,or Respondent Bureau.3 Herein called Association, or Respondent Association.for the issuance of a Decision and Order. The Gener-alCounsel, Southern Oregon Chapter, and Respon-dent Bureau have timely filed briefs herein.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the parties' stipulation of facts andtheir briefs, and-makes the following findings of factand conclusions of law.1.THE BUSINESS OF RESPONDENT BUREAURespondent Bureau has been at all times materialan Oregon corporation with a place of business atRoseburg, Oregon, where it is engaged in the busi-ness of scaling logs for various employers in the log-ging and wood products industry. During a recentrepresentative annual period, Respondent Bureauperformed services valued in excess of $50,000 forenterpriseswhich themselves each annually pro-duced and shipped goods valuedin excessof $50,000directly out of the State in which each was located.Accordingly, we find that Respondent Bureau is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATIONSSouthernOregon Chapterand the Association arelabororganizationswithinthemeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn 1951, Respondent Bureau recognized SouthernOregon Chapter as the collective-bargaining repre-sentative of its employees in the following stipulatedunit,which we find to be appropriate for the purpos-es ofcollective bargaining within the meaning of Sec-tion 9(b) of the Act:All scalers and trainees, including temporaryand part-time employees, employed by Bureau,but excluding office clerical employees, guards,checkscalers,relief checkscalers,and supervi-sors as defined in the Act.Between 1951and March 1975, Southern OregonChapter and the Bureau were parties tosuccessivecollective-bargainingagreements,themost recentbeing effective from March 1, 1972, through March1, 1975, covering employees in the stipulated unit. Allcollective bargaining for, and execution of, the afore-223 NLRB No. 47 SOUTHERN OREGONLOG SCALING431mentioned agreements was accomplishedsolely bySouthern Oregon Chapter and notby itsparent orga-nization,Pacific Log Scalers Association.Partly be-cause of a change in the election procedures of Pacif-icLog Scalers Association,the officers and somemembers of Southern Oregon Chapter consideredwithdrawing the Chapter from Pacific Log ScalersAssociation.Accordingly,at a regularly scheduledSouthern Oregon Chapter meeting held at Roseburgon July 13, 1974,the 12 members present(out of 61Chapter members)discussed the possibility of a voteon the disaffiliation issue.Itwas decided to have aspecial meeting concerning the matter,which meet-ing was scheduled and held on August 10, 1974, atGrants Pass,Oregon.On July 22, 1974, the following notice of this spe-cialmeeting was mailed to the membership by DanMatheson,secretary-treasurer of Southern OregonChapter:At thelast regular meeting of the Southern Ore-gon Chapter of PLSA held in Roseburg July 13,1974, a discussion was held involving the differ-ences between this chapter and the Pacific LogScalers Association.The members present felt these differences wereso important that a special meeting should becalled so that the entire membership could bepresent for a discussion and secretballot vote onthese differences.The officers and memberspresent at this regular meeting felt also the entiremembership should be more interested in whatdirection this chapter will take in the future as itdoes have an effect on each member'swelfare.This special meeting will be held at the River-sideMotel in the meeting room in Grants Passat 8 p.m. August10, 1974.It is imperative thatallmembers attend this meeting.There was no other notification to the membership ofthe August10 special meeting. It was conducted byofficers of Southern OregonChapter with 30 mem-bers present. There were 68 employees in the stipu-lated unit.After a long discussion on the merits, asecret ballot was taken on a motion for Southern Or-egon Chapter to disaffiliate from its parent,PacificLog Scalers Association.Nineteen members votedfor disaffiliation,10 voted against,and 1- member ab-stained.On September21, 1974, a meeting of Southern Or-egon Chapter was held at Roseburg with 13 memberspresent.A motion was passed changing the name ofSouthern Oregon Chapter to Western States LogScalers Association.Southern Oregon Chapter offi-cers assumed similar positions with the Association.In late September 1974, officers of the Associationwrote to Earl Moar,manager of the Bureau,request-ing recognition as the exclusive bargaining represen-tative of the.Bureau'semployees,in the stipulated:unit.A few dayslater the same demand was made inperson, and . Moar inquired, :"Do you represent themen." Association officers repliedin the affirmativeand told Moar that a majority of the members ofSouthern Oregon Chapter'.had voted to disaffiliatefrom Pacific Log Scalers Association:and to changethe Chapter'sname to"Western States Log ScalersAssociation."Moar,after consulting his attorney -onbehalf of the Bureau, by letter dated October 16,1974, replied as follows:You have advised me that your group intends tochange its name to"Western States Log ScalersAssociation" and that you further intend towithdraw from the Pacific Log Scalers Associa-tion.You have asked that the Southern OregonLog Scaling&' GradingBureau continue to rec-ognize your group as the representative of itsemployees and continue to bargain with yourgroup.Historically the bureau has dealt with the South-ern Oregon Chapter as the, sole collective bar-gaining representative of our employees. We -donot believe that a change in name or change inaffiliation will affect this recognition or our dutyto recognize you. You will recall.,:that Article I ofour labor. agreement specifically binds us to ne-gotiate with a committee elected by bureau em-ployees or persons selected by such committee.It has not been our understanding that the Pa-cific Log Scalers Association was the representa-tive of our employees but only thatitwas anorganization to which our. employee's [sic]repre-sentativesbelonged.This letter will confirm the fact that we will con-tinue to recognize your organization as- the solecollective bargaining agent for our employees'[sic] belonging to your organization whether -ornot itchanges its name or whether or not it dis-continues its;: affiliationwith the Pacific LogScalers Association.A majority of the Bureau's approximately 681em-ployees in the stipulated unit had not in fact desig-nated Respondent Association as their collective-bargaining representative at the time of RespondentAssociation's aforementioned request for recognitionin September1974 or at thetime the Bureau recog-nized theAssociation in October 1974.In late October 1974, the Bureau and the Associa-tion commenced negotiations for 4 new collective-bargaining agreement.On or about November 18, 1974, Secretary-Trea- 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDsurerMatheson notified all members of a specialmeeting to be held on December7, 1974,to discusscontract negotiations with the Bureau and the pro-posed constitution and bylaws of the Association.The meeting took place as scheduled and was attend-ed by approximately 13 persons.On or about January 8, 1975, 15 members ofSouthernOregonChapter filed internal unioncharges against Southern Oregon Chapter officersMendenhall,Williams,and Matheson in connectionwith the disaffiliation actionand theywere suspend-ed pending investigation.Mendenhall conducted a regular meeting ofSouthern Oregon Chapter with 30 persons present onJanuary 18, 1975, at which the aforementionedcharges and suspensions,as well as formation of theAssociation were discussed.Following the meeting,Matheson,acting on behalf of the Association, noti-fied all Bureau employees by letter of the followingfacts:1.After polling the membership, it had been reaf-firmed that the majority of members still wished tosever the relationship with Pacific Log Scalers Asso-ciation.2.A possibly illegal election was held on August10, 1974,at Grants Passwhich led to a breakdown ofharmony among members at the previousChaptermeeting.3.The Association was the sole recognized bar-gaining representative of employees in the stipulatedunit.4.All unit employees were invited to join the As-sociation.5.The present officers of Southern Oregon Chap-ter hereby resigned.6.All members or prospective members of the As-sociation were invited to attend a meetingon Febru-ary 8, 1975,to nominate and elect officers and trus-tees of the Association.The letter also included membership and dues-de-duction authorizations in behalf of the Association.Between January22 and February 11, 1975, 40 Bu-reau employees signed the union membership anddues-deductionauthorizationformsmentionedabove.On February 1, 1975, a special meeting of South-ern Oregon Chapter was held pursuant to the chargesfiled against the incumbent officers of the Chapter.The officers were found guilty of several of thecharges, removed from office,and replaced byproternofficials designated in place of the removed offi-cers.On February 3, 1975, the Southern Oregon Chap-ter notified the Bureau by a letter from its presidentpro tern,Sims, that it wished to resume negotiationsfor a collective-bargaining agreement to replace theone due to expire on March 1, 1975.On February 11, 1975, Mendenhall, president ofthe Association, in a negotiation session with the Bu-reau for a new collective-bargaining agreement gaveMoar, Respondent Bureau's manager, 40 dues-de-duction authorization cards he had received fromBureau employees. This was the only time that anyevidence of majority representation of Bureau unitemployees had been tendered to the Bureau by theAssociation.By letter dated February 17, 1975, Respondent Bu-reau refused to recognize the Southern Oregon Chap-ter as the bargaining representative of its employeesin the stipulated unit. The letter stated:This will acknowledge your letters of February3, 1975, the Southern Oregon Log Scaling andGrading Bureau has recognized and is bargain-ing in good faith with the Western States LogScalersAssociation. The Bureau has been fur-nished with persuasive evidence that the organi-zation represents a majority of the employees inthe bargaining unit.We can not legally recog-nize or treat with any other labor organizationsinceWestern is as a matter of law the sole rep-resentativeof all employees in the bargainingunit.On February 28, 1975, the Association sent a letterto all employees of the Bureau who had not yetjoined the Association, inviting them to do so, with-out paying initiationfeesprovided they joined byApril 15, 1975. The letter further informed employ-ees, however, that "After this date any scaler not amember of this Association will be considered a newhire and will be treated as such under the contractbetween Western States Log Scalers Association andthe Southern Oregon Log Scaling and Grading Bu-reau."On March 1, 1975, the Bureau and the Associationexecuted a collective-bargaining agreement which in-cluded a union-securityclause.SinceMarch 1, theBureauhas deducted and transmitted to the Associa-tionmonthly dues in accordance with the signeddues-deduction authorization forms it has receivedpursuantto the terms of the collective-bargainingagreementwith the Association.IV. CONTENTIONS OF THE PARTIESThe General Counsel and Southern Oregon Chap-ter contend that the Bureau and the Association vio-lated the Act by granting and accepting exclusiverepresentative status at a time when the Associationdid not represent a majority of employees in the ap- SOUTHERN OREGON LOG SCALING433propriate bargaining unit. Alternatively, the GeneralCounsel argues that the Bureau violated theMidwestPiping 4doctrine by arrogating to itself the resolutionof the representationissueraised by the claim of As-sociation in the face of the conflicting and continu-ing claim of the contractual bargaining representa-tive, Southern Oregon Chapter.The Bureau contends that (1) it continued to bebound by its collective-bargaining contract despitethe changes in the Union's name and affiliation; (2)ithad a continuing duty to recognize and bargainwith the original Southern Oregon Chapter and itssuccessor,theAssociation; (3) it did not face achoice between rival unions under theMidwest Pip-ingdoctrine; (4) it had no obligation to inquire intothe propriety of the procedure by which the Unionchanged itsnameand affiliation; and (5) under thestandard of the Board's amendment of certification(AC) cases the Union's vote was properly conduct-ed.5For more than 20 years, the Bureau and SouthernOregon Chapter were parties to successive collective-bargaining agreements. The most recent agreementwas effective from March 1, 1972, to March 1, 1975.By virtue of that contract Southern Oregon Chapterwas entitled to recognition as bargaining representa-tive of the employees covered by the contract duringthe period that the contract was a bar to a redetermi-nation of its bargaining status .6 On October 16, 1974,approximately 4-1/2 months prior to the expirationdate of the 1972-75 contract, the Bureau accordedrecognition to the Association as the bargaining rep-resentative of the unit employees. If, instead of de-manding recognition of the Bureau, the Associationhad filed a representation petition seeking to repre-sent the same employees, the Board would have dis-missed the petition on the ground that the existingcontract was a bar? As the Bureau recognizes, the4Midwest Piping andSupply Co., Inc.,63 NLRB1060 (1945).In view ofthe rationale adopted,infra,we find it unnecessary to decide whether Re-spondent Bureau violated theMidwest Pipingdoctrine by recognizing andbargaining with the Association.Accordingly,we need not consider therelevance ofEnvironmentalControl Systems,a Divisionof the Pall Corpora-tion,190 NLRB594 (1971),andAmericanCystoscopeMakers,Inc.,190NLRB 590 (1971), cited bythe Bureau in support of its argument that itsconduct was not in violationofMidwestPiping.For whatever other rele-vance the two cases may have, we note that inAmericanCystoscope thedisaffiliation occurred after the expiration of the collective-bargaining con-tract with the predecessor and, before the employer extended recognition tothe disaffiliated local, the latter presented evidence from an overwhelmingmajorityof the employeesthat theydesired to be representedby the disaffi-liated local.InPall,although the disaffiliation action and the recognitionoccurred during the life of the predecessor's contract,the predecessor wasfound to be defunct and again the employer did not extend recognition untilthe disaffiliated local showed authorization cards from71 of the 75 employ-ees in the unit.5The Association did not file a brief.6 ShamrockDairy,Inc., et al.,119 NLRB 998 (1957),affd.on remand 124NLRB 494(1959), affd.280 F.2d 665 (C.A.D.C.,1960), cert.denied 364U.S. 892 (1960);Hexton FurnitureCompany,111NLRB 342 (1955).purported disaffiliation of the Southern OregonChapter from the Pacific Log Scalers Association didnot create a recognized schism situation so as to just-ify an election in midterm of the contracts As itsconduct since the disaffiliation action shows, theSouthern Oregon Chapter was not defunct so as toexcuse the Bureau's recognition of .the Association .9Moreover, assuming that the Southern Oregon Chap-ter had been certified as the bargaining representa-tive of the unit employees, and the Association hadfiled a petition to amend the certification to substi-tute the Association- for Southern Oregon Chapter,the Board would have denied the, petition. As theBoard has stated:10In determining whether to grant a motion toamend a certification, we are guided by the gen-eral rule that such motions may not be grantedwhen they raise a question concerning represen-tation that can only be resolved by an-election.-Thus, we do not permit the amendment of a cer-tificationwhere -a schism is-, involved; that is,where the certified representative -remains in ex-istence and opposes the amendment. Nor do wegrant amendments where the, possibility of aquestionconcerning representation remainsopen because the change of affiliation tookplace under circumstances that do not indicatethat the change reflected a majority view.Here the recognized representative remainedin exis-tence and. opposed any amendment which wouldsubstitute the Association for itself.Moreover, theemployees were not properly informed of the pur-pose of the meeting at which the decision to disaffili-ate. from. Pacific Log Scalers Association was taken.Thus, in the notice of July 22 informing employees ofthe special meeting to be held on August 10, no men-tionwas made that a `vote. to disaffiliate from thePacific Log Scalers Association would be taken. Thenoticementioned only differences with the PacificLog Scalers Association which would be discussed.As a result the special meeting was attended by only30 of the 68 employees in the bargaining unit and thevote to disaffiliate was 19 for and 10 against, with Iabstention. In other words, less than a third of theunit employees `voted for disaffiliation. Under thesecircumstances, the Board would not give any, effectto the vote to disaffiliate.'' Since neither a petitionfor representation nor a petition to -amend a certifica-tion would have been entertained at the time the Bu-7 Leonard Wholesale Meats, Inc.,136 NLRB 1000 (1962).BHershey Chocolate Corporation,121 NLRB 901 (1958).I News-Press Publishing Company,145 NLRB 803 (1964);Hershey Choco-lateCorporation, supra.10North Electric Company,165 NLRB 942 (1967).RetailStore Employees Union, Local 428, Retail ClerksInternational v.N.L.R.B.,91 LRRM 2001, 78 LC 211, 170 (C.A.9, 1975). 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDreau extended recognition to the Association,"It fol-lows, therefore,that for the period during which thecontract was a bar and no question concerning repre-sentationmight validly be raised,the Respondentwas under an obligation to recognize and bargainwith [Southern Oregon Chapter]."12We note, more-over,that,according to the stipulation of the parties,at the time the Association requested and the Bureauextended recognition to the Association,the Associa-tion did not represent a majority of employees in theappropriate unit.We find,therefore,that by withdrawing recogni-tion from Southern Oregon Chapter and by refusingon and after February 17,1975, to bargain with thatlabor organization Respondent Bureau violated Sec-tion 8(aX5) and(1) of the Act.We find further thatby recognizing the Association on and after October16, 1974,as the bargaining representative of the em-ployees in the appropriate unit at a time when South-ern Oregon Chapter was the lawful representative ofsuch employees,Respondent Bureau rendered un-lawful assistance to the Association in violation ofSection 8(aX2) and(1) of the Act.The fact that theBureau may have honestly believed that it was re-quired to recognize the Association is no defense tothe violation.13 Finally,we find that,inasmuch as theAssociation was an unlawfully assisted union, theBureau's collective-bargaining contract with that or-ganization which contained a union-security clauseviolated Section 8(aX3) and(1) of the Act.14As to Respondent Association,we find that by ac-cepting exclusive bargaining authority for employeesin the appropriate unit at a time when Southern Ore-gon Chapter was their lawful representative and,moreover,at a time when it did not represent a ma-jority of such employees,Respondent Associationviolated Section 8(bxl)A) of the Act." Further, byentering into the contract with the Bureau whichcontained a union-security clause at a time when ithad been unlawfully assisted by Respondent Bureau,RespondentAssociation violated Section 8(b)(2)and (1)(A)of the Act.16Finally,we find that Respon-dentAssociation independently violated Section12SamsonHosieryMill. Inc.,92 NLRB 1102, 1103 (1950), enfd. 195 F.2d350 (C.A. 5, 1952),cert. denied344 U.S. 863(1952);Shamrock Dairy, Inc.,supraHexton FurnitureCompany, supra.13International ladies' Garment Workers'Union(Bernhard-Altmann TexasCorp.) v. N.LR.B.,366 U.S. 731, 739 (1%1).'The first proviso to Sec.8(aX3) permits an employer to enter into aunion-securityagreement only with a labor organization"not established,maintained,or assistedby anyaction defined in section 8(a) of this Act asan unfair labor practice."Fiore BrothersOil Co., Inc.,137 NLRB 191 (1%2),enfd. 317 F.2d 710 (C.A.2, 1963).'s International Ladies'GarmentWorkers'Unionv.N.LR.B.,366 U.S. 73116Fiore BrothersOil Co., Inc.,137 NLRB191 (1%2), enfd. 317 F.2d 710(C.A. 2, 1%3);Anton Notry,et ano,a Co-Partnership, d/b/a Doctors Hospi-tal,Freeport, New York,185 NLRB147 (1970).8(b)(1)(A) by informing employees in a letter datedFebruary 28, 1975, that any unit employee who failedto join the Associationby April 15,1975, would beconsidered a new hire and treated as such under thecontract with the Bureau executed on March1, 1975,inasmuch as the union-security clause in the afore-said contract was unlawful.CONCLUSIONS OF LAW1.Respondent Bureau is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Association and Southern Oregon Chapterare labor organizations within the meaning of Sec-tion 2(5) of the Act.3.By recognizing Respondent Association as rep-resentative of the employees in the appropriate unitat a time when Southern Oregon Chapter was thelawful representative,Respondent Bureau renderedand is rendering unlawful assistance to a labor orga-nization and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(2) and(1) of the Act.4.By entering into a collective-bargaining con-tract containing a union-security clause with an un-lawfully assisted union,Respondent Bureau has en-gaged in and is engaging in unfair labor practices inviolation of Section 8(a)(3) and(1) of the Act.5.All scalers and trainees,including temporaryand part-time employees employed by the Bureau,but excluding office clerical employees,guards,check scalers, relief check scalers,and supervisors asdefined in the Act constitute an appropriate unitwithin the meaning of Section 9(a) of the Act.6.At all times since 1951, Southern Oregon Chap-ter has been the exclusive representative for purposesof collective bargaining of all employees in the afore-said appropriate unit within the meaning of Section9(a) of the Act.7.By withdrawing recognition from,and refusingto bargain collectively with,Southern Oregon Chap-ter during the period when Respondent Bureau andSouthern Oregon Chapter were parties to a collec-tive-bargaining agreement,Respondent Bureau hasviolated Section 8(a)(5) and(1) of the Act.8.By accepting exclusive representative status at atime when another labor organization was the exclu-sive bargaining representative of employees in theappropriate unit and when Respondent Associationdid not represent a, majority of the unit employees,and by subsequently entering into and maintaining acollective-bargaining contract with Respondent Bu-reau,Respondent Association has restrained andcoerced,and is restraining and coercing,the employ- SOUTHERN OREGON LOG SCALING435ees of Respondent Bureau in the exercise of rightsguaranteed them in Section 7 of theAct, in violationof Section8(b)(1)(A) of the Act.9.By entering into and maintaining the saidagreementwhichcontains a union-security clause,Respondent Associationhas violated Section 8(b)(2)and (1)(A) of the Act.10.By notifying employees in the appropriate uniton February 28, 1975,that unless employees joinedtheAssociationby April 15, 1975, they would beconsidered new hires and treated as such under thecontract executed on March 1, 1975, Respondent As-sociation restrained and coerced employees in the ex-ercise of rights guaranteed them in Section 7 of theAct, inviolation of Section8(b)(1)(A) of the. Act.11.The aforesaid unfair labor practices affectcommerce within the meaning of Section2(6) and (7)of the Act.THE REMEDYHaving found that Respondents have engaged inunfair labor practices, we shall order them to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.We shall order Respondent Bureau to withdraw allrecognition from Respondent Association as the rep-resentative of its employees for the purpose of deal-ing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, and otherconditions of employment, unless and until the saidlabor organization shall have demonstrated its exclu-sivemajority representative status pursuant to aBoard-conducted election.We shall also order Re-spondent Bureau to cease and desist from giving anyforce or effect to the collective-bargaining agreementcontaining the unlawful union-security provisions ex-ecuted and maintained with Respondent Associa-tion.However, nothing herein shall be construed asrequiringRespondent Bureau to vary any wage,hour, seniority, or other substantive feature of its re-lations with its employees which Respondent Bureauhas established in the performance of this contract.We shall order Respondent Association to ceaseand desist from acting as the collective-bargainingrepresentative of the Bureau's employees unless anduntil said labor organization shall have demonstratedits exclusive majority status pursuant to a Board-con-ducted election.We shall also order Respondent As-sociation to refrain from seeking to enforce the un-lawfulunion-securitycontractexecutedandmaintained by Respondents.In view of the aforementioned unlawful contractviolating Section 8(a)(3) of the Act, we shall orderthat Respondent Bureau offer to any employees whomay have been discharged pursuant to such contract,immediate and full reinstatement to their former orsubstantially equivalent positions,ifnecessary, dis-charging any replacements hired in their stead.Finally,we shall order Respondent Bureau andRespondent Association jointly and severally toreimburse employees who joined the Association asthe result of the unlawful union-security clause forinitiation fees,dues,assessments,or other moneysexacted from them pursuant to the said clause, withinterest thereon to be computed in the manner setforth inSeafarers International Union of North Ameri-ca,Great Lakes District,AFL-CIO,138 NLRB 1142(1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Southern Oregon Log Scaling andGrading Bureau, Roseburg, Oregon, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Contributing support to Respondent Associa-tion, or to any other labor organization of its employ-ees.(b)Recognizing or contracting with RespondentAssociation as the representative of any of its em-ployees for purposes of collective bargaining,unlessand until said labor organization has been certifiedby the National Labor Relations Board as the exclu-sive bargaining representative of such employees.(c)Giving effect to the collective-bargaining con-tractwithRespondentAssociation executed onMarch 1, 1975, or to any extension, renewal, or mod-ificationthereof : provided, however, that nothing inthisDecision and Order shall be construed as requir-ing Respondent Bureau to vary or abandon any wag-es, hour, seniority, or other substantive feature of itsrelationswith its employees which Bureau has estab-lished in the performance of this agreement, or toprejudice the assertion by employees of any rightsthey may have thereunder.(d)Giving effect to the union-security provisionsof the aforesaid contract.(e)Refusing to recognize and bargain collectivelywith Southern Oregon Chapter, Pacific LogScalersAssociation, as the exclusive bargaining representa-tive of its employees in the appropriate unit with re-spect to wages, hours, and other terms and condi-tions of employment.(f) In any other manner interfering with,restrain-ing, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except to 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromRespondent Association as the exclusive bargainingrepresentative of its employees for the purposes ofcollective bargaining, unless and until said labor or-ganization shall have been certifiedby theBoard asthe exclusive representative of such employees.(b) In the event that any of its employees havebeen discharged pursuant to the aforementioned un-lawful union-security contract with Respondent As-sociation, offer such employees immediate and fullreinstatement to their former positions or, if those nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges.(c) Jointly and severally with Respondent Associ-ation reimburse its present and former employees forall initiation fees, dues, assessments,and other mon-eys they have been required to pay Respondent As-sociation by reasoa of Respondent Bureau's enforce-ment of its unlawful union-security agreement withthat labor organization in the manner described inthat portion of this Decision entitled "The Remedy."(d)Upon request, bargain collectively with South-ern Oregon Chapter, Pacific Log Scalers Association,as the exclusive bargaining representative of all em-ployees in the appropriate unit and, if an under-standing is reached, embody such understanding in asigned agreement.The appropriateunit is:All scalers and trainees, including temporaryand part-timeemployees employed by SouthernOregon Log Scaling and Grading Bureau, Rose-burg, Oregon, but excluding office clerical em-ployees, guards, check scalers, relief check scal-ers, and supervisors as defined in the Act.(e) Post at its place of business in Roseburg, Ore-gon, copies of the attached notice marked "AppendixA." 17 Copies of said notice, on forms provided bythe Regional Director for Region 19, after being dulysigned by Respondent Bureau's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.17 In the event that thisOrderis enforcedby a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board"Reasonable steps shall be taken by Respondent Bu-reau to insure that said notices are not altered, de-faced, or covered by any other material.(f)Post at thesameplace and under the same con-ditions as set forth in paragraph (e) above, as soon asthey are forwarded by the Regional Director, copiesof Respondent Association's notice herein marked"Appendix B."(g)Mail to the Regional Director signed copies of"Appendix A" for posting by Respondent Associa-tion at its business offices and meeting halls at Rose-burg and Grants Pass, Oregon, in conspicuousplaces, including all places where notices to membersare customarily posted. Copies of said notice onforms provided by the Regional Director after beingduly signed by Respondent Bureau's representative,shall be forthwith returned to the Regional Directorfor disposition by him.(h)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Orderwhat steps Respondent Bureau has taken to complyherewith.B.Respondent Western States Log Scalers Associ-ation,Winston, Oregon, its officers, agents, and rep-resentatives, shall:1.Cease and desist from:(a)Acting as the exclusive bargaining representa-tive of any of the employees of Respondent SouthernOregon Log Scaling and Grading Bureau for the pur-pose of dealing with said Bureau concerning griev-ances, labor disputes, wages, rates of pay, hours ofwork, or other conditions of employment, unless anduntil said labor organization shall have demonstratedits exclusive majority status pursuant to a Board-con-ducted election.(b)Giving effect to the collective-bargaining con-tract with Respondent Bureau executed on March 1,1975, or to any extension, renewal, or modificationthereof.(c)Notifying employees that unless they joinedthe Association by April 15, 1975, they will be con-sidered as new hires and treated as such under theMarch 1 contract.(d) In any other manner restraining or coercingemployees of Respondent Bureau in the exercise ofthe rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent South-ern Oregon Log Scaling and Grading Bureau reim-burse each of the present and former employees of SOUTHERN OREGON LOG SCALING437said Bureau for all initiation fees, dues, assessments,and other moneys unlawfully exacted from them pur-suant to the unlawful union-security agreement, inthe manner set forth in the section of this Decisionentitled "The Remedy."(b) Post at its business offices and meeting halls atRoseburg and Grants Pass, Oregon, copies of the at-tached notice marked "Appendix B." 11 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 19, after being duly signed by Re-spondent Association's representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent Association toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Post at the same place and under the sameconditions as set forth in paragraph B, 2(b) above, assoon as they are forwarded by the Regional Director,copies of the attached notice marked "Appendix A."(d)Mail to the Regional Director signed copies of"Appendix B" for posting by Respondent Bureau atitsRoseburg, Oregon, place of business in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Copies of said notice,on forms provided by the Regional Director, afterbeing signed by Respondent Association's represen-tative, shall be forthwith returned to the RegionalDirector for disposition by him.(e)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent Association has taken tocomply herewith.Is See In.17, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to WesternStates Log Scalers Association, or to any otherlabor organization our employees may join.WE WILL NOT recognize or contract with theabove-named labor organization, as the repre-sentative of any of our employees for purposesof collective bargaining unless and until it hasbeen certified as their exclusive bargaining rep-resentative by the National Labor RelationsBoard.WE WILL NOT give effect to the collective-bar-gaining contract with Western States Log Scal-ers Association which we executed on March 1,1975, or to any extension, renewal, or mn difjca-tion thereof; but the Decision and Order of theNational Labor Relations Board pursuant towhich we are posting this notice does not requireus to change or withdraw any arrangements wehave made with you about such matters as wag-es, hours, seniority, or other conditions of em-ployment, or prevent you from asserting anyrights you may have under the above contract.WE WILL NOT give effect to the provisions ofour contract with Western States Log ScalersAssociation which would require you to jointhat labor organization as a condition of em-ployment or continued employment with ourcompany.WE WILL NOT refuse to recognize and bargaincollectively with Southern Oregon Chapter, Pa-cificLog Scalers Association, as the exclusivebargaining representative of our employees inthe appropriate unit described below with re-spect to wages, hours, and other terms and con-ditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the National Labor Relations Act, except tothe extentthat such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment as au-thorized in Section 8(a)(3) of the aforemen-tioned Act.WE WILL withdraw and withhold all recogni-tion from Western States Log Scalers Associa-tion as the exclusive bargaining representative ofour employees in the appropriate unit for thepurposes of collective bargaining, unless and un-til said labor organization shall have been certi-fied by the Board as the exclusive representativeof such employees.WE WILL offer to any of our employees whomay have been discharged pursuant to our un-lawful union-security agreement withWesternStates Log Scalers Association immediate andfull reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiv-alent positions, without prejudice to their senior-ity or other rights and privileges.WE WILL jointly and severally with WesternStatesLog Scalers Association reimburse ourpresent and former employees for all initiationfees, dues, assessments, and other moneys they 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave been required to pay to Western States LogScalers Association by reason of our enforce-ment of our unlawful union-security agreementwith that labor organization, together with inter-est thereon at 6 percent.WE WILL, upon request, bargain collectivelywith Southern Oregon Chapter, Pacific LogScalers Association, as the exclusive bargainingrepresentative of all our employees in the appro-priate unit and, if an understanding is reached,embody such understanding in a signed agree-ment. The appropriate unit is:All scalers andtrainees, including temporaryand part-time employees, but excluding officeclerical employees, guards, check scalers, re-lief check scalers, and supervisors as definedin the Act.All employees are free to become or remain, or torefrain from becoming or remaining, members of alabor organization.SOUTHERNOREGON LOG SCALING ANDGRADING BUREAUAPPENDIX BNOTICETO ALLMEMBERS OFWESTERN STATES LOG SCALERS ASSO-CIATION AND ALL EMPLOYEES OF SOUTHERN OREGON LOGSCALING AND GRADING BUREAUWE WILL NOT act as the exclusive bargainingrepresentative of any of the employees of South-ern Oregon Log Scaling and Grading Bureau forthe purpose of dealing with the Bureau concern-ing grievances, labor disputes, wages, rates ofpay, hours of work, or other conditions of em-ployment, unless and until we become their ex-clusive bargaining representative pursuant to anelection conducted by the National Labor Rela-tions Board.WE WILL NOT give any effect to the collective-bargaining contract with Southern Oregon LogScaling and Grading Bureau which we executedon March 1, 1975, or to any extension, renewal,or modification thereof.WE WILL NOT notify employees of the Bureauthat unless they joined our Union by April 15,1975, they will be considered as new hires underour March 1, 1975, contract mentioned above.WE WILL NOT in any other manner restrain orcoerce employees of Southern Oregon Log Scal-ing and Grading Bureau in the exercise of theirrights under Section 7 of the National Labor Re-lations Act, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment as authorized in Section8(a)(3) of the Act.WE WILL jointly and severally with SouthernLog Scaling and Grading Bureau reimburse anyemployees of that Employer who joined our la-bor organization as a result of the unlawfulunion-security clause of our March 1, 1975, con-tract with said Bureau for initiation fees, dues,assessments, or other moneys received in pay-ment of their membership obligation, togetherwith interest thereon at 6 percent.WESTERN STATES LOG SCALERS ASSOCIATION